Title: To Benjamin Franklin from Tuthill Hubbart, 18 February 1775
From: Hubbart, Tuthill
To: Franklin, Benjamin


Dear Sir
Boston Feby: 18th. 1775
This will be handed to you by Mr. Duncan Ingraham who is so kind as to take charge of three Packetts of News papers &ct. containing our Politicall Disputes, there has no Pamphletts lately been publish’d here on the Subject or should have sent them.
You can better conceive than I can express the distress’t scituation, of your once happy Native Town; had it not been for the benevolence of Our sympathizing Brethren, very many must have abandon’d it as they have no thoughts of giving up what they esteem their Rights. I am told by one of the Committee of Donations that there is upwards of three thousand People served out with their dayly Provissions, which must otherwise perrish or leave the Town.
We are still threatned with an aditional number of Troops coming out. When they arrive its said coercive measures will be try’d; but be assure’d America will resist and must be conquer’d ‘ere they submitt. Suckey and Mrs. Partridge &ct. dessires their duty to you. With sincerest Esteem and regard I have the Honor to subscribe my Self Your Affectionate and Dutyfull Nephew
Tuthill Hubbart

I have just procure’d the Inclosed paper from the Printer which he says is not corrected as it does not come out till Monday.

 
Addressed: To / Doctr Benja Franklin F R S / at Mrs. Stevensons Craven Street / Strand / London / per favour / Mr Ingraham
